DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebiko (US 2011/0056601, of record) and further in view of Ohashi (US 4,408,648, newly cited).
	As best depicted in Figure 1, Ebiko teaches a tire construction comprising a carcass 4, a bead core 5, a bead filler 6, and a tread 1, wherein (a) said bead filler has a preferable height H between 0.20 and 0.30 times a tire section height SH (Paragraph 11) and (b) a tread ground contact width GCW is between 0.60 and 0.70 times a tire section width SW (range is fully encompassed by claims) (Paragraph 9).  In terms of a tread radius, Ebiko broadly states that an average tread radius is between 0.70 and 0.90 times a tire outside diameter D (Paragraphs 9 and 41).  While Ebiko fails to expressly teach a tread radius between 600 mm and 1,700 mm, the above noted quantitative relationship suggests a wide variety of tread radii in accordance to the claimed invention.  For example, an exemplary tire construction of Ebiko has a tire outer diameter of approximately 777 mm (Paragraph 48- section width=265 mm, section height=185.5 mm, and rim diameter=16 inches).  This in turn suggests tread radii between approximately 544 mm and 700 mm (two-thirds of such a range satisfies the claimed invention).  It is further evident that any tire having an outer diameter greater than approximately 858 mm would have a tread radius greater than 600 mm given the ratio between tread radius and tire outer diameter detailed above.  One of ordinary skill in the art at the time of the invention would have found it obvious to form the tire of Ebiko with a tread radius between 600 mm and 1,700 mm given the general disclosure detailed above.
	Also, as detailed above, Ebiko states that a ratio H/SH is “preferably” between 0.20 and 0.30.  It is well taken that a reference may be relied upon for all that it would reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.  As such, one of ordinary skill in the art at the time of the invention would have found it obvious to use ratios less than 0.20 and greater than 0.3 and such encompasses the claimed ratios less than or equal to 18%.  It is further noted that Paragraph 41 describes the properties associated with the optimum or preferred ratio- a fair reading of Ebiko as a whole does not teach away from using ratios less than 20%.  It is emphasized that while ratios less than 20% are described as being difficult to secure driving stability (as a result of reduced rigidity), such can in fact be accomplished by adjusting additional tire structure.  Essentially, the reference is teaching why a ratio of at least 20% is preferred- the fact that something might be difficult at ratios below 20% does not teach away from using ratios less than 20%.  It simply corresponds with a non-preferred embodiment (driving stability can still be secured but it is not as easy to accomplish).  
	Lastly, regarding claim 1, while Ebiko is silent with respect to a ratio between a height of the maximum tire section width and a tire section height, the claimed range is broad and consistent with that which is commonly used in the tire industry, as shown for example by Ohashi (Column 3, Lines 30-36).  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed ratio.  
	Regarding claim 5, a carcass turnup end is depicted as being slightly radially beyond a bead filler height in Figure 1 and such suggests ratios between a turnup height and tire section height in accordance to the claimed invention.   
5.	Claim 3 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebiko and Ohashi as applied in claim 1 above and further in view of Miyazaki (US 2014/0367009, of record). 
	As detailed above, Ebiko is directed to a tire construction comprising a tread, a carcass, a pair of sidewall portions, and a pair of bead portions.  While Ebiko is silent with respect to the sidewall thickness, the claimed thickness values are consistent with those that are commonly used in modern day tire constructions, as shown for example by Miyazaki (Paragraph 15).  It is emphasized that the claimed thickness range is consistent with well-known and conventional tire constructions, it being further noted that the claims are directed to absolute dimensions and tire dimensions, in general, are well recognized as being highly dependent on the intended use of the tire and ultimately the tire size.     
6.	Claims 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (EP 2,628,612, of record) and further in view of (a) Ebiko ‘601 and/or Ebiko (US 2013/0240107, of record) and (b) Ohashi.
	As best depicted in Figure 1, Tanaka is directed to a tire construction comprising a carcass 6, a pair of belt layers 7a,7b, a pair of bead cores 4, a pair of sidewall portions 3, and a tread portion 2, wherein said tread portion has a tread radius TR as high as 800 mm (Paragraph 20).  Tanaka further teaches that tread width TW is between 80% and 90% of a tire section width YW (fully encompassed by claimed range).  It is further evident from Figure 1 that the tire of Tanaka includes a conventional bead filler or bead apex (no reference character provided- triangular component radially above bead core 5).  Tanaka, however is silent with respect to the specific radially extent of said bead filler (simply depicting it as being positioned in the lower sidewall region).
	The claimed quantitative relationship, however, is consistent with the common arrangement of bead filler components.  Ebiko ‘601 provides one example that illustrates the claimed quantitative relationship (Paragraph 41).  Ebiko ‘601 states that a ratio H/SH is “preferably” between 0.20 and 0.30.  It is well taken that a reference may be relied upon for all that it would reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.  As such, one of ordinary skill in the art at the time of the invention would have found it obvious to use ratios less than 0.20 and greater than 0.3 and such encompasses the claimed ratios less than or equal to 18%.  Ebiko ‘107 provides further evidence that a ratio in accordance to the claimed invention provides reduced tire weight without the occurrence of appearance flaws (Paragraphs 22 and 23).  Looking at Table 1, Working Examples 1-5 and 8-19 have a ratio of approximately 11%.  
Lastly, regarding claim 1, while Tanaka is silent with respect to a ratio between a height of the maximum tire section width and a tire section height, the claimed range is broad and consistent with that which is commonly used in the tire industry, as shown for example by Ohashi (Column 3, Lines 30-36).  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed ratio.  
With respect to claim 5, the claimed carcass turnup heights are consistent with those that are conventionally used in modern day tore constructions.
Regarding claim 7, thickness t can be as small as 1.5 mm and as large as 8 mm (Paragraph 29).  It is evident that a sidewall thickness distance is smaller at a maximum section width due to the presence of a carcass turnup portion.  One of ordinary skill in the art at the time of the invention would have found it obvious to form thickness values between 1 and 4 mm at a maximum section width position given such a general disclosure.
7.	Claims 4, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, Ebiko ‘607, Ebiko ‘107, and Ohashi as applied in claim 1 above and further in view of JP 6269306 (of record).	 
As detailed above, Tanaka is directed to a tire construction comprising a tread having a radius of curvature as high as 800 mm.  Additionally, a thickness at the shoulder portion appears to be less than a thickness at the tire centerline due to, at a minimum, the presence of an additional belt ply in respective shoulder regions.  While an exact ratio between respective thickness values is not provided, the claimed ratio of at least 1 is consistent with common tire constructions, as shown for example by JP ‘306.  More particularly, JP ‘306 suggests a ratio Dcc/De between 1.03 and 1.20 (Paragraph 10).  One of ordinary skill in the art at the time of the invention would have found it obvious to use such a ratio in the tire of Tanaka as it is consistent with conventional tire design and Applicant has not provided a conclusive showing of unexpected results for the claimed ratio.
Lastly, regarding claim 4, a ratio between 2% and 10% is extremely broad and is consistent with the general relationship between thickness values at the shoulder portion and overall tire section heights.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed ratio.
Regarding claim 9, the claimed carcass turnup heights are consistent with those that are conventionally used in modern day tire constructions.
8.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, Ebiko ‘607, Ebiko ‘107, and Ohashi as applied in claim 1 above and further in view of Turvey (US 2008/0196812, of record).
	As detailed above, Tanaka is directed to a tire construction comprising a bead core 5.  Tanaka, however, fails to describe a bead core having the claimed geometry.
	In any event, the inventive concept of Tanaka is completely independent of the exact geometry of the bead core.  As such, one of ordinary skill in the art at the time of the invention would have found it obvious to use any number of common bead core geometries.  Turvey provides one example of a known bead core geometry that satisfies the claimed invention and provides, among other things, a reduction in entrapped air and an improvement in processing (Paragraphs 28 and 29 and Figures 4 and 5).  One of ordinary skill in the art at the time of the invention would have found it obvious to use a bead core satisfying the claimed geometry in the tire of Tanaka, in view of Turvey, for the benefits detailed above.   
9.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, Ebiko ‘607, Ebiko ‘107, JP ‘306, and Ohashi as applied in claim 9 above and further in view of Turvey.
	As detailed above, Tanaka is directed to a tire construction comprising a bead core 5.  Tanaka, however, fails to describe a bead core having the claimed geometry.
	In any event, the inventive concept of Tanaka is completely independent of the exact geometry of the bead core.  As such, one of ordinary skill in the art at the time of the invention would have found it obvious to use any number of common bead core geometries.  Turvey provides one example of a known bead core geometry that satisfies the claimed invention and provides, among other things, a reduction in entrapped air and an improvement in processing (Paragraphs 28 and 29 and Figures 4 and 5).  One of ordinary skill in the art at the time of the invention would have found it obvious to use a bead core satisfying the claimed geometry in the tire of Tanaka, in view of Turvey, for the benefits detailed above.
Response to Arguments
10.	Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive.
	Applicant argues an aspect ratio does not define or suggest a tire maximum width position or a relationship thereof to a cross-sectional height.  The Examiner agrees.  Ohashi has been provided to evidence the common ratios present in modern day tire constructions.  In particular, the range taught by Ohashi fully encompasses the claimed range.
	In regards to Ebiko ‘601, Applicant argues that the rejection is based on speculative modifications that are not shown in any reference of record.  As detailed in the rejection above, Ebiko ‘601 specifically states that a ratio between the bead filler height and the tire cross-sectional height is preferably at least 0.20.  MPEP 2123 specifically states the following:
	A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. 

In such an instance, ratios less than 0.2 correspond with the non-preferred disclosure of Ebiko ‘601.  Thus, one of ordinary skill in the art at the time of the invention would have found it obvious to use ratios of approximately 0.18.  It is further noted that Ebiko ‘601 states that it is difficult to secure the driving stability when the ratio is less than 0.20.  The fact that something is difficult, though, does not mean that it cannot be achieved.  A range is described as being “preferred” since it provides the optimum combination of desired characteristics.  These characteristics, though, can similarly be obtained when using ratios outside the preferred range- the manner in which they are obtained, though, is more difficult (and hence why they are characterized as being non-preferred).  Again, the fact that something is more difficult to achieve does not in itself teach away from a non-preferred embodiment.  This is completely different from saying that something cannot be achieved when deviating from a disclosed range of values.  Ebiko ‘601 is simply stating that the ideal or preferred embodiment involves ratios between 0.20 to 0.3 to achieve a desired rigidity and steering stability- additional ratios less than 0.2 can achieve said rigidity and stability but are more difficult.
	With respect to Ebiko ‘107, Applicant contends that the successful examples have a particular configuration of materials, thicknesses, physical properties, etc. that are selected to collaboratively provide a tire with enhanced steering stability.  Paragraph 22 of Ebiko ‘107 specifically states that a low bead filler height directly corresponds with a reduction in appearance flaws that occur during vulcanization and a desired tire weight.  There is a reasonable expectation of success when modifying the bead filler of Tanaka in view of Ebiko ‘107.  It is emphasized that Ebiko specifically attributes the aforementioned benefits to a low bead filler height.  Ebiko ‘107 does state that such a low bead filler height reduces circumferential rigidity and as such, it is required to use a specific thermoplastic elastomer in an innerliner (Paragraph 23).  When following the teaching of Ebiko ‘107, one having ordinary skill in the art at the time of the invention would have similarly found it obvious to adopt the innerliner features of Ebiko ‘107 in the tire of Tanaka.  
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        April 27, 2022